Petition for Writ of Mandamus Denied and Memorandum Opinion filed January 5,
2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01094-CR
                                    ____________

                           IN RE LESLIE FOSTER, Relator


                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                     176th District Court
                                    Harris County, Texas
                              Trial Court Cause No. 1311757




                      MEMORANDUM                     OPINION

       On December 20, 2011, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator
requests this court to order the Internal Affairs Division of the Houston Police Department,
"Harris County Clerks", or "Court Reporter" to send relator specified records.

       This Court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals'
jurisdiction. Tex. Gov’t Code Ann. § 22.221 (Vernon 2004). Because the petition for
writ of mandamus is not directed toward a district court judge or county court judge in our
district, and is not necessary to enforce our jurisdiction, we have no jurisdiction. See Tex.
Gov’t Code Ann. § 22.221(b)(1).

       Accordingly, the petition for writ of mandamus is ordered dismissed.

                                          PER CURIAM


Panel consists of Justices Brown, Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2